77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert HALL, doing business as H & H Towel Company, Plaintiff-Appellee,v.FIRST FINANCIAL INSURANCE COMPANY, Defendant-Appellant,
No. 95-2301.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 11, 1996.Decided Feb. 26, 1996.

Before LOKEN, REAVLEY* and HANSEN, Circuit Judges.
PER CURIAM.


1
First Financial Insurance Company appeals a judgment entered against it and in favor of Robert Hall d/b/a H & H Towel Company.   After reviewing the record and arguments of the parties, we conclude that Hall was qualified to testify as to the value of the inventory insured by First Financial, and that the district court1 did not err in denying the motion for directed judgment.   We also conclude that the district court did not abuse its discretion in denying First Financial's motion for mistrial.   Accordingly, the judgment is affirmed.   See 8th Cir.  R. 47B.



*
 The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


1
 The Honorable George Howard, Jr., United States District Court for the Eastern District of Arkansas